DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a system and method for identifying a position of a sliding sleeve. The system has an outer housing, a sliding sleeve within the outer housing, one or more magnetic switches, and a magnet. The method teaches closing a switch within a magnetic switch disposed with a magnet, wherein the magnetic switch is disposed downhole, and transmitting an electric current into a first electric branch, wherein the electric current traverses through first electric branch, through the magnetic switch, to a second electric branch, and to a node. The method also discloses measuring the electric current or voltage at the node and identifying a position of a sliding sleeve in an outer housing from the measurement. The novel feature of claim 1 is a linear variable resistor disposed adjacent to the array of magnetic switches, wherein the information handling system is configured for determining an axial position of the sliding sleeve based on a current flow through the linear variable resistor and using the axial position determined using the array of magnetic switches to calibrate the axial position determined using the linear variable resistor. The novel feature of claim 9 is a radio frequency antenna in communication with the information handling system; and a plurality of radio-frequency identification (RFID) tags each connected to a respective one of the magnetic switches such that each RFID tag may only be activated if the respective magnetic switch is closed, wherein the information handling system determines the axial position of the sleeve based on which RFID tags are activated. The novel feature of claim 12 is transmitting a radio-frequency signal from a radio-frequency antenna connected to an information handling system, energizing a radio-frequency identification (RFID) tag with the radio-frequency signal and transmitting a return signal, wherein the RFID tag is attached to the switch and is activated only if the magnetic switch is activated; and identifying a position of a sliding sleeve in an outer housing based on whether the RFID tag is activated.  The novel feature of claim 17 is calibrating a linear variable resistor position sensor assembly based at least in part on the measurement..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676